Citation Nr: 0631445	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1996 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. 

The case was remanded for additional development in September 
2004 and February 2006.


FINDING OF FACT

The veteran's current bilateral eye disability is not related 
to service.  


CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in July 
2001, after the enactment of the VCAA.  A letter dated in 
October 2001, before the initial adjudication, informed the 
veteran of the evidence necessary to support a claim of 
entitlement to service connection.  She was asked to identify 
treatment of her claimed disability.  The letter also 
indicated that the veteran should submit any additional 
evidence that he thought would support his claim.  

A letter dated in September 2004 informed the veteran 
regarding the evidence necessary to substantiate her claim 
and requested that she identify evidence in support of it.  
The letter explained how VA would help her obtain evidence in 
support of her appeal.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis


Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection for organic diseases of the nervous system 
may be granted if manifested within one year of separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

A September 1998 service medical record indicates right 
inferior quadrantanopia bilaterally.  The veteran was 
referred to ophthalmology for a visual field test.  The test 
was abnormal.  

A September 2000 service medical record indicates the 
veteran's complaint of decreased vision at night with 
driving.  Examination revealed low myopia correctable to 
20/20 bilaterally.  The provisional diagnosis was right 
inferior quadrantanopia.  MRI testing in November 2000 
indicated that extraocular muscles and optic nerves were 
bilaterally symmetric and of normal size.  The examination 
report reflects normal growth, ocular lenses, preseptal 
spaces, and retrobulbar fat.  Orbital apices and chiasm were 
normal.  The lacrimal glands were normal.  The examination 
report indicates that the veteran had a right homonymous 
inferior quadrantic visual field defect.

On discharge examination in March 2001, the veteran's visual 
examination was normal.  Distant vision was 20/20 
bilaterally, correctable to 20/15 bilaterally.  Near vision 
was 20/20 bilaterally, correctable to 20/20.  The veteran 
complained of eye trouble.  The examiner noted the veteran's 
assertion that her eyesight had become worse and that she had 
lights in her peripheral vision.  

On VA eye examination in January 2002, the veteran denied a 
history of trauma or ocular surgeries.  The examiner noted 
that the veteran had undergone an MRI and that it was 
negative.  The veteran's vision was 20/20- uncorrected and 
20/20 corrected.  Visual field testing revealed scotomas in 
both eyes.  The assessment was blurred vision/refractive 
error, visual field defect without corresponding ocular 
pathology noted, and optic nerve cupping.  

A February 2002 VA progress note indicates reliable, 
paracentral scotoma and possible tunnel shaped field of the 
right eye and reliable nasal scotoma in the left eye.  The 
assessment was glaucoma suspect secondary to cup to disk 
ratio and suspicious visual fields bilaterally.  The provider 
noted that the optic nerve scan was normal bilaterally.  

A VA treatment record dated in March 2003 indicates that the 
veteran was a glaucoma suspect secondary to large cup to disk 
ratios and visual field defects.  She requested a new pair of 
glasses for driving.  

On VA examination in March 2005, the examiner noted the 
veteran's report of a family history of glaucoma.  He also 
noted that the veteran had undergone prior eye examinations 
with elevated intraocular pressures detected.  The veteran 
reported that she wore glasses for reading.  Her vision was 
tested at 20/20- in the right eye and 20/20 in the left.  
Visual fields were full bilaterally.  Nerve fiber analysis 
was normal.  The assessment was optic nerve head cupping with 
family history of glaucoma and mild hyperopia bilaterally.  

An April 2006 VA examination resulted in the same assessment.  
The examiner concluded that it was unlikely that the assessed 
disorders were incurred in service.

Having carefully reviewed the evidence regarding the 
veteran's claim, the Board concludes that service connection 
for a bilateral eye disability is not warranted.  Notably, 
while quadrantanopia was assessed during service, VA 
examination in March 2005 revealed full visual fields.  The 
current assessment is optic nerve head cupping and mild 
hyperopia.  The April 2006 VA examiner concluded that it was 
unlikely that the assessed disorders were incurred in 
service.  

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
establishes that the veteran's current bilateral eye 
disability is not related to service.  The veteran is a 
layperson, and her own opinion regarding onset or cause is 
not competent.  

As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


